Citation Nr: 0414248	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-15 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to October 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December  2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which denied service 
connection for an acquired psychiatric disorder.

In his substantive appeal the veteran raised the issue of 
entitlement to non-service connected pension benefits.  This 
issue has not been adjudicated by the RO, and is referred to 
that agency for initial consideration.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In this case, the veteran was seen in service with 
psychiatric symptoms, but was ultimately not found to have an 
acquired psychiatric disability.  However, recent VA 
outpatient treatment records contain findings that the 
veteran has a current acquired psychiatric disability.  Some 
of the current symptoms appear to be similar to those 
reported in service.  An examination is needed to determine 
whether the current psychiatric disability is related to 
service.

Service medical records show that in June 1980, the veteran 
was referred to a human relations (mental hygiene) clinic.  
The record of this consultation is not part of the claims 
folder.  It is unclear whether mental health records were 
specifically requested.

On his application for benefits, received in May 2002, the 
veteran reported that he had received psychiatric treatment 
at the Vermont Achievement Center, "A.I.R.," and the St. 
Francis Center (all located in Rutland, Vermont) from 
childhood to the present.  These records have not been 
obtained.  VA has an obligation to obtain all relevant 
treatment records.  38 U.S.C.A. § 5103A(b), (c) (West 2002). 

In April 2002, the veteran reported during VA outpatient 
treatment that he had applied for, and been denied, benefits 
from the Social Security Administration.  VA has an 
obligation to obtain records pertaining to this claim.  Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992). 

This case is remanded for the following actions:

1.  The AMC or RO should request all of 
the veteran's service mental hygiene 
records from the National Personnel 
Records Center, or other facility having 
control of those records.

2.  The AMC or RO should take the 
necessary steps to obtain all records of 
the veteran's treatment at the Vermont 
Achievement Center, "A.I.R," and the 
St. Francis Center.

3.  The AMC or RO should obtain from the 
Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

4.  The veteran should be afforded a 
psychiatric examination in order to 
clarify the current diagnosis and to 
obtain an opinion as to whether any 
current psychiatric disability was 
incurred in service.  The examiner should 
review the claims folder prior to 
completing the examination report and 
should note such review in the 
examination report or in an addendum to 
the report.  For each psychiatric 
disability diagnosed (not including 
personality disorders) the examiner 
should express an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
disability had its onset in service, or 
is otherwise due to a disease or injury 
in service.  The examiner should provide 
a rationale for the opinion.

5.  Thereafter, the AMC or RO should 
readjudicate the claim, and if the 
benefit remains denied, issue a 
supplemental statement of the case.  The 
case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




